DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE
2.  	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Elko (US 2017/0026728 A1) teaches A method of manufacturing an electronic apparatus, (“It should be understood that the steps of the exemplary methods set forth herein are not necessarily required to be performed in the order described, and the order of the steps of such methods should be understood to be merely exemplary.” [0078] “An article of manufacture comprising: a non-planar printed circuit board (PCB) having a three-dimensional (3D) shape; and a plurality of microphone devices mounted on the non-planar PCB, wherein: each microphone device is an individual transducer that converts acoustic vibrations into an electrical device output signal; and the non-planar PCB provides electrical connections that transfer the device output signals from the plurality of microphone devices towards one or more signal-processing stages that process the device output signals from the plurality of microphone devices” claim 1) Elko also teaches manufacturing an electronic apparatus having a shape that is the same as a shape of the developed view; and attaching the electronic apparatus to the surface of the 3D structure. (“Building a complete microphone array from one flexible PCB enables all electrical connections to be made on a single PCB. There may, however, be advantages in providing microphone sub-arrays that can be connected to form larger, more-complex microphone array assemblies. One way to visualize these smaller sub-arrays is to think of them as pieces of a two- or even three-dimensional puzzle. Depending on the implementation, the sub-arrays could all have the same shape or different sub-arrays could have different shapes. FIG. 5 shows a plan view of four microphone sub-arrays 500 having the same, roughly square shape. In this particular case, each sub-array 500 has two rigid PCB sections (i.e., a rigid, square PCB section 502 and a rigid, circular PCB section 504) interconnected by a flexible region 506. Each rigid, square PCB section 502 has a cut-out portion 508 corresponding to the shape of the rigid, circular PCB section 504 and its corresponding flexible region 506, such that two sub-arrays 500 can be connected together by inserting the rigid, circular PCB section 504 and the flexible region 506 of one sub-array 500 into the cut-out portion 508 of the other sub-array 500. Additional sub-arrays 500 can be added in an analogous manner. As suggested in FIG. 5, the four microphone sub-arrays 500 can be connected together to form a larger, square microphone array assembly. Moreover, one or more of the flexible regions 506 can be bent to give the resulting microphone array assembly a 3D shape.” [0058 -0059] “The article of claim 1, further comprising one or more other electronic devices mounted onto the non-planar PCB” claim 21) In claim 7, prior art by Elko (US 2017/0026728 A1) teaches An electronic apparatus attached to a surface of a three-dimensional (3D) structure, (“An article of manufacture comprising: a non-planar printed circuit board (PCB) having a three-dimensional (3D) shape; and a plurality of microphone devices mounted on the non-planar PCB, wherein: each microphone device is an individual transducer that converts acoustic vibrations into an electrical device output signal; and the non-planar PCB provides electrical connections that transfer the device output signals from the plurality of microphone devices towards one or more signal-processing stages that process the device output signals from the plurality of microphone devices” claim 1) Elko also teaches the electronic apparatus comprising: a substrate comprising a plurality of branches; and electronic devices formed on the plurality of branches, wherein, from among the plurality of branches, two adjacent branches are connected to each other at one end and are apart from each other at the other end, (“FIG. 4(B) shows a plan view of a flexible PCB 402 corresponding to a planar segmentation of a 60-sided Pentakis Dodecahedron that can be used to make 3D microphone array 400 of FIG. 4(A). Flexible PCB 402 has 60 rigid, triangular PCB sections 404 interconnected by flexible, linear PCB regions 406 that can be bent to configure the rigid sections to be angled with respect to one another. … Although not shown in the figures, flexible PCB 402 of FIG. 4(B), and therefore 3D microphone array 400 of FIG. 4(A), has a plurality of individual, surface-mounted microphone devices, analogous to devices 104, 204, and 304 of FIGS. 1, 2, and 3, respectively, distributed around and mounted onto the different rigid, triangular PCB sections 404, where zero, one, or more devices are mounted onto each different triangular PCB section 404. … Note that flexible PCBs corresponding to planar segmentations of a Pentakis dodecahedron different from that shown in FIG. 4(B) can be used to make 3D microphone array 400 of FIG. 4(A). Note, further, that flexible PCBs corresponding to planar segmentations of polyhedral shapes other than a Pentakis dodecahedron can be used to make 3D microphone arrays having other polyhedral shapes. For example, a flexible PCB corresponding to a planar segmentation of a cube having 6 rigid, square PCB sections interconnected by flexible, linear PCB regions can be used to make a 3D microphone array having a cubic shape. Another example would be a flexible PCB corresponding to a planar segmentation of a regular dodecahedron having 12 rigid, equilateral pentagonal PCB sections interconnected by flexible, linear PCB regions can be used to make a 3D microphone array having a regular dodecahedral shape.” [0054-0057]).
However, claims 1-10 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “approximating a surface of a three-dimensional (3D) structure with two-dimensional (2D) meshes; forming a developed view by developing the 2D meshes;” Claim 7 is similar in scope to claim 1, and thus is allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619